Order, Supreme Court, New York County (Bruce M. Wright, J.), entered on or about October 25, 1983, which, inter alia, denied defendant Williams’ motion for renewal, unanimously reversed, on the law, without costs or disbursements, renewal granted, and on renewal the motion for an order directing plaintiff to provide authorizations to obtain copies of the records of Dr. Maria D. Garcia granted. Appeal from order of the same court, entered May 27, 1983, which, inter alia, denied defendant Williams’ motion for an order directing plaintiff to provide said authorizations, dismissed, without costs or disbursements, as superseded. H Defendant sought an order compelling plaintiffs, an infant injured in a pedestrian knockdown, and his mother and guardian, to provide authorizations for the medical records of a treating physician. The infant plaintiff claims head injury with consequent brain damage. CPLR 3101 provides for full disclosure of all evidence material and necessary in the prosecution or defense of an action. “The words, ‘material and necessary’, are, in our view, to be interpreted liberally to require disclosure, upon request, of any facts bearing on the controversy which will assist preparation for trial by sharpening the issues and reducing delay and prolixity.” (Allen v Crowell-Collier Pub. Co., 21 NY2d 403,406.) Having placed the infant’s physical condition in issue plaintiff cannot limit the controversy to the records she wishes to disclose. (Greuling v Breakey, 52 AD2d 540, 542.) Special Term’s denial of the motion, with a reservation that the records sought would be made available in the event the doctor involved testified at trial, is totally at variance with the letter and spirit of CPLR 3101. Accordingly, we reverse and grant the relief sought. Concur — Murphy, P. J., Sullivan, Ross and Carro, JJ.